internal_revenue_service number release date index number --------------- ---------------------------------------- --------------------------------------------------------- ---------------------------------------------- ------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-126664-13 date date legend distributing controlled mutual holding sub sub sub --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ----------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ----------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ---------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ---------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- -------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ----------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ---------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ----------------------- ---------------------------- --------------------------------- ------------------------------------ -------------------------- -------------------------- --------- plr-126664-13 sub foundation business a business b business c segment segment state a dear ------------- this letter responds to your date letter requesting rulings on certain u s federal_income_tax consequences of a series of proposed restructuring transactions collectively the proposed transactions the information provided in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution occurring as part of the proposed transactions will i satisfy the business_purpose requirement of sec_1_355-2 ii is being used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts plr-126664-13 distributing is a not-for-profit mutual_insurance_company organized under the laws of state a and is the common parent of an affiliated_group_of_corporations that file a consolidated u s federal_income_tax return the distributing group as a mutual_insurance_company distributing has no capital stock and all of its equity is held by its policyholders policyholders each policyholder’s membership interest comes with the right to receive policy benefits which consist of health_insurance_coverage the right to vote in the election of directors and on other corporate matters the right to receive distributions of assets from distributing in the event of the ultimate dissolution or liquidation of distributing and the right to participate if eligible under state a law in the event of a demutualization distributing holds all of the membership interests in foundation foundation is a sec_501 tax-exempt corporation organized under the laws of state a distributing wholly owns sub sub and sub each of sub sub and sub are holding_companies organized under the laws of state a and are non-regulated members of the distributing group sub wholly owns sub sub is a corporation organized under the laws of state a and is a regulated member of the distributing group distributing and its subsidiaries are engaged in business a business b and business c business a includes segment and segment for each of the past five years distributing has been directly engaged in segment and sub has been directly engaged in segment financial information has been submitted indicating that segment and segment each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years following the proposed transactions sub will be a member of the controlled separate_affiliated_group within the meaning of sec_355 management believes reorganizing distributing from a not-for-profit mutual_insurance_company to a stock insurance_company is necessary to achieve the following corporate business purposes reduce the regulatory burdens on certain entities currently owned by distributing enable the more efficient deployment of capital within the mutual holding_company structure and provide a platform for business expansion beyond what is currently permitted by distributing’s charter and license proposed transactions for what are represented to be valid business purposes distributing has proposed the following steps which will occur pursuant to an overall plan_of_reorganization i mutual holding will be formed as a mutual insurance holding_company pursuant to state a law plr-126664-13 ii distributing will reorganize into a state a stock insurance_company by amending and restating its articles of incorporation and bylaws to authorize the issuance of common_stock iii distributing will issue all of its common_stock to mutual holding iv v the membership interests of the policyholders of distributing will become membership interests in mutual holding and their membership interests in distributing will be extinguished resulting in the policyholders becoming members of mutual holding collectively steps ii through iv which will occur simultaneously under state a law the distributing reorganization distributing will contribute all of the issued and outstanding common_stock in each of sub sub and sub collectively the contributed subsidiaries and certain real_estate property and equipment stocks and bonds such assets collectively the contributed subsidiary_assets to controlled a newly formed state a corporation the contribution vi distributing will distribute all of the issued and outstanding common_stock of controlled to mutual holding the distribution following the proposed transactions policyholders will hold all of the membership interests in mutual holding mutual holding will own all the common_stock of distributing and all of the common_stock of controlled mutual holding and distributing will be members of foundation representations the following representations are made with regard to the proposed transactions a the distributing reorganization the recapitalization and f reorganization the distributing reorganization will be carried out for following corporate a business purposes to reduce the regulatory burdens on certain entities currently owned by distributing to enable the more efficient deployment of capital within the mutual holding_company structure and to provide a platform for business expansion beyond what is currently permitted by distributing’s charter and license b proposed transactions each party will pay its own expenses if any incurred in connection with the plr-126664-13 the proposed transactions including the distributing reorganization will c occur substantially contemporaneously under a plan agreed upon before the proposed transactions d on its effective date the exchanges contemplated by the distributing reorganization will occur the fair_market_value of the distributing common_stock received by each e policyholder in the distributing reorganization will be approximately equal to the fair_market_value of the distributing membership interests surrendered in the exchange the distributing reorganization is not part of a plan to periodically increase f the proportionate interest of any person in the assets or earnings_and_profits of distributing g in the distributing reorganization no fractional shares or interests in distributing will be issued or exchanged the fair_market_value of the distributing common_stock deemed to be h received by each policyholder in the distributing reorganization will be approximately equal to the fair_market_value of the distributing membership interests surrendered in the constructive exchange i immediately after the distributing reorganization distributing will continue to own substantially_all of the assets and liabilities that it held prior to the distributing reorganization at the time of the distributing reorganization distributing will not be under j the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 k sec_306 stock within the meaning of sec_306 none of stock to be exchanged in the distributing reorganization will be immediately after the distributing reorganization distributing will continue l in the same business that distributing conducted before the distributing reorganization after the distributing reorganization distributing will be the same legal m entity under state a law that existed immediately prior to the distributing reorganization the b reorganization plr-126664-13 n business purposes the distributing reorganization will be carried out for valid corporate o distributing reorganization will pay their own expenses if any incurred each party to the steps comprising the proposed transactions including the all material steps that will comprise the proposed transactions including p the distributing reorganization will occur substantially contemporaneously under an overall plan_of_reorganization agreed upon before the effective date of the proposed transactions in which the rights of the parties are defined at the time of the distributing reorganization distributing will not have q outstanding_stock options warrants convertible securities or any other right that is convertible into any class of stock_or_securities of distributing r except as otherwise provided in the proposed transactions neither mutual holding nor distributing has any intention to redeem or otherwise acquire any of its membership interests or the shares of its stock issued in the distributing reorganization s mutual holding will be newly formed as part of the proposed transactions and does not own directly or indirectly nor has it owned during the past five years any stock or membership interests in distributing mutual holding will receive distributing stock that will be approximately t equal to the fair_market_value of the mutual holding membership interests issued to the policyholders u the policyholders will receive mutual holding membership interests in place of their former distributing membership interests in an amount that will be approximately equal in fair_market_value mutual holding has no current plan or intention to liquidate distributing to v merge distributing into another corporation to cause distributing to sell or otherwise dispose_of any of its assets except for dispositions in the ordinary course of business or to sell or otherwise dispose_of any of the distributing stock acquired in the distributing reorganization except for transfers described in sec_368 and sec_1_368-2 w reorganization is sec_306 stock within the meaning of sec_306 none of the stock to be transferred pursuant to the distributing x distributing has no plan or intention to issue additional shares of its stock that would result in mutual holding losing control of distributing within the meaning of sec_368 plr-126664-13 no property other than membership interests in distributing stock in y distributing and membership interests in mutual holding will be involved in the distributing reorganization all of the stock issued by distributing will be common_stock all of the membership interests in each of distributing prior to the distributing reorganization and mutual holding will constitute proprietary interests treated as voting_stock mutual holding will acquire distributing stock solely in exchange for mutual z holding membership interests for purposes of this representation distributing stock redeemed for cash or other_property if any furnished by mutual holding or an affiliate of mutual holding will be considered acquired by mutual holding furthermore no liabilities of distributing or the policyholders will be assumed by mutual holding nor will any of the distributing stock that will be acquired by mutual holding be subject_to any liabilities following the distributing reorganization distributing will continue to aa conduct its historic_business or it will use a significant portion of its historic_business_assets in a business neither mutual holding nor distributing will be an investment_company bb immediately after the distributing reorganization within the meaning of sec_368 and iv cc a title_11_or_similar_case within the meaning of sec_368 neither mutual holding nor distributing is under the jurisdiction of a court in dd on the date of the distributing reorganization the fair_market_value of the assets of distributing will exceed the sum of its liabilities plus the liabilities if any to which such assets are subject the sec_351 exchange ee benefit of mutual holding in connection with the distributing reorganization no stock_or_securities will be issued for services rendered to or for the ff promoter broker or investment house the distributing reorganization will not be the result of a solicitation by a gg transferred to mutual holding the policyholders will not retain any rights in the distributing stock deemed there will be no indebtedness between the policyholders and mutual hh holding and there will be no indebtedness created in favor of the policyholders as a result of the distributing reorganization plr-126664-13 ii membership interests issued in the distributing reorganization mutual holding has no intention to redeem or otherwise acquire any of its jj distributing reorganization within the meaning of sec_368 the policyholders will be in control of mutual holding immediately after the the total fair_market_value of the assets transferred to mutual holding will kk exceed the sum of i the amount of liabilities to be assumed within the meaning of sec_357 by mutual holding in connection with the distributing reorganization ii the amount of any liabilities owed to mutual holding by the policyholders that will be discharged or extinguished in connection with the exchange and iii the amount of money or the fair_market_value of any other_property other than stock permitted to be received under sec_351 without recognition of gain to be received by the policyholders in the exchange the fair_market_value of the assets of mutual holding will exceed the amount of its liabilities immediately after the distributing reorganization ll the stock of distributing mutual holding will remain in existence and retain controlling ownership of mm the adjusted_basis and the fair_market_value of the distributing stock deemed to be transferred by the policyholders to mutual holding will in each instance equal or exceed the sum of the liabilities if any to be assumed by mutual holding within the meaning of sec_357 plus liabilities if any to which the deemed transferred distributing stock is subject the liabilities of the policyholders to be assumed within the meaning of nn sec_357 by mutual holding if any were incurred in the ordinary course of its business and are associated with the distributing stock deemed to be transferred oo the adjusted_basis of the distributing membership interests in the hands of the policyholders will not exceed the fair_market_value of such membership interests at the time of the distributing reorganization there is no plan or intention by mutual holding to dispose_of the property pp transferred to it pursuant to the distributing reorganization other than in the normal course of business operations qq of sec_269a mutual holding will not be a personal_service_corporation within the meaning rr the policyholders are not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the membership interests plr-126664-13 received in the exchange will not be used to satisfy the indebtedness of the policyholders b the contribution and distribution the contribution and distribution will be carried out for the following ss corporate business purposes to reduce the regulatory burdens on certain entities currently owned by distributing to enable the more efficient deployment of capital within the mutual holding_company structure and to provide a platform for business expansion beyond what is currently permitted by distributing’s charter and license the distribution will be motivated in whole or substantial part by these corporate business purposes tt contribution and the distribution will pay their own expenses if any incurred each party to the steps comprising the proposed transactions including the uu all material steps that will comprise the proposed transactions including the contribution and the distribution will occur substantially contemporaneously under an overall plan_of_reorganization agreed upon before the effective date of the proposed transactions in which the rights of the parties are defined vv distribution will not constitute stock_or_securities the indebtedness if any owed by controlled to distributing after the no part of the consideration to be distributed by distributing in the ww distribution will be received by mutual holding as a creditor employee or in any capacity other than that of a shareholder of distributing xx the five years of financial information submitted for segment conducted by distributing is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted yy the five years of financial information submitted for segment that will be conducted by controlled through sub is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted zz segment independently and with its employees following the distribution distributing will continue the active_conduct of aaa conduct of segment with employees of its affiliate distributing following the distribution controlled through sub will continue the active plr-126664-13 bbb earnings_and_profits of distributing or controlled or both the distribution will not be used principally as a device for distributing the the total adjusted bases and the fair_market_value of the assets transferred ccc to controlled by distributing in the contribution will equal or exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the contribution the total fair_market_value of the assets that will be transferred to controlled ddd in the contribution will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with the contribution ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the contribution and iii the amount of any money and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in the contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution eee no inter-corporate debt will exist between distributing and controlled at the time of or subsequent to the distribution except as may arise in the ordinary course of business immediately before the distribution items of income gain loss deduction fff and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the stock of controlled that is required to be taken into account by sec_1_1502-19 will be included in income immediately before the distribution ggg for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock or membership interests that were acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution hhh for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in plr-126664-13 sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing’s stock or membership interests that were acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution payments made in connection with all continuing transactions if any iii following the proposed transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length jjj meaning of sec_368 and iv neither distributing nor controlled will be an investment_company within the the distribution will not be part of a plan or series of related transactions kkk within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor to any such corporation lll immediately after the distribution taking into account sec_355 no party to the proposed transactions will be a disqualified_investment_corporation within the meaning of sec_355 mmm distributing did not acquire either segment or control of an entity conducting segment during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part nnn controlled did not acquire either segment that it conducts through sub or control of an entity conducting segment during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part c sec_833 ooo distributing was exempt from tax for its last taxable_year beginning before date ppp no material_change has occurred in the operations of distributing or in its structure after date through the present qqq distributing qualifies as an existing_blue_cross_or_blue_shield_organization within the meaning of sec_833 plr-126664-13 rrr organization within the meaning of sec_833 mutual holding does not qualify as an existing blue cross or blue shield the distributing insurance policies will continue as the contractual sss obligations of distributing and the members of distributing will continue to be policyholders of distributing ttt health risks of its customers the proposed transactions will not cause distributing to cease insuring the rulings based solely upon the information submitted and the representations made we rule as follows on the proposed transactions a the distributing reorganization for federal_income_tax purposes the proposed transactions will be treated as if the following steps occurred in the following order i distributing converted to a stock insurance_company with the policyholders exchanging their membership interests in distributing for distributing stock and ii the policyholders exchanged their distributing stock for voting membership interests in mutual holding the distributing reorganization will constitute a reorganization under sec_368 and sec_368 distributing will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the issuance of its stock sec_1032 no gain_or_loss will be recognized by the policyholders on the deemed exchange of their membership interests for distributing stock in the distributing reorganization sec_354 the policyholders’ deemed exchange of their distributing stock for voting membership interests in mutual holding will be a reorganization under sec_368 and a sec_351 exchange distributing and mutual holding will each be parties to the reorganization under sec_368 the policyholders will not recognize gain_or_loss upon their receipt of mutual holding membership interests in deemed exchange for distributing stock sec_354 mutual holding will not recognize gain_or_loss upon its receipt of distributing stock solely in deemed exchange for mutual holding membership interests sec_1032 plr-126664-13 the affiliated_group of which distributing was the common parent immediately before the distributing reorganization will remain in existence with mutual holding as the new common parent rev_rul c b b the contribution and distribution the contribution followed by the distribution will qualify as a reorganization within the meaning of sec_368 each of distributing and controlled will be a_party_to_a_reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss pursuant to the contribution sec_361 controlled will not recognize any gain_or_loss pursuant to the contribution sec_1032 controlled’ s basis in each asset received from distributing pursuant to the contribution will be the same as the basis of that asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period in each asset received from distributing pursuant to the contribution will include the period during which distributing held that asset sec_1223 distributing will not recognize any gain_or_loss upon the distribution of controlled stock in the distribution sec_361 mutual holding will not recognize any gain_or_loss and no amount will otherwise be includible in mutual holding’s income on the receipt of controlled’s stock in the distribution sec_355 the basis of the distributing stock and the controlled stock in the hands of mutual holding immediately after the distribution will be the same as mutual holding’s basis in the distributing stock held immediately before the distribution allocated in the manner described in sec_1_358-2 in accordance with sec_358 through c the holding_period of the controlled stock received by mutual holding in the distribution will include the holding_period of the distributing stock with respect to which the distribution was made provided that the distributing stock was held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits of distributing if any will be allocated between distributing and controlled in accordance with sec_1_312-10 c sec_833 plr-126664-13 the proposed transactions will not be treated as a material_change in the operations of distributing or in its structure within the meaning of sec_833 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transactions under other provision of the internal_revenue_code code or the regulations or the tax treatment of any conditions existing the time of or effects resulting from the proposed transactions that is not specifically covered by the above rulings in particular except as so provided no opinion is expressed or implied regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is being used principally as a device for the distribution of the earnings_and_profits distributing controlled or other applicable distributing_corporation or any combination thereof see sec_355 and sec_1_355-2 iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquired directly or indirectly stock representing a percent or greater interest in distributing or controlled see sec_355 and sec_1_355-7 iv whether any other transaction should not be treated as a material_change in operations or structure under sec_833 including the following the issuance or distribution of stock by mutual holding distributing or controlled or any other entity thereby controlled other than that described herein or the acquisition of any additional line_of_business or entity and v whether any loss incurred in the proposed transactions is disallowed pursuant to sec_267 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling plr-126664-13 in accordance with the power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representatives sincerely __________________________ gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate cc
